Citation Nr: 0633525	
Decision Date: 10/30/06    Archive Date: 11/14/06

DOCKET NO.  04-03 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased rating for residuals of low 
back injury, status post laminectomy, currently rated as 40 
percent disabling.

2.  Entitlement to an effective date earlier than September 
3, 2002 for the assignment of a 40 percent rating for 
residuals of low back injury, status post laminectomy, 
including the issue of whether a September 1993 rating 
decision was clearly and unmistakably erroneous in not 
assigning a rating in excess of 10 percent.

3.  Whether there was clear and unmistakable error in the 
rating decision of September 1993 denying service connection 
for right median nerve paralysis, to include carpal tunnel 
syndrome, and, if not, whether new and material evidence has 
been submitted to reopen such claim.

4.  Whether there was clear and unmistakable error in the 
rating decision of September 1993 denying service connection 
for tendonitis and separation of the right shoulder, and, if 
not, whether new and material evidence has been submitted to 
reopen such claim.

5.  Entitlement to service connection for headaches, 
secondary to right shoulder separation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1984 to 
December 1984.  He then served from December 1984 to April 
1992 in the Navy Reserves.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine, and a December 2003 Decision Review Officer 
rating decision from the RO in Detroit, Michigan.  

It is necessary to clarify the issues on appeal.

First, the June 2003 rating decision granted an increase to 
20 percent for the veteran's back disorder and the December 
2003 rating decision then assigned an increased rating of 40 
percent.  This was not a full grant of the benefits sought on 
appeal because higher disability ratings are available under 
the diagnostic codes pertinent to spine disabilities.  
Therefore, this issue is still before the Board.  See AB v. 
Brown, 6 Vet. App. 35 (1993) (After the veteran has perfected 
his appeal, a subsequent rating decision awarding a higher 
rating, but less than the maximum available benefit, does not 
abrogate the pending appeal).  

Second, the veteran has consistently requested an effective 
date earlier than September 3, 2002, for the increased rating 
for his spine disorder.  As part of the veteran's claim that 
he is entitled to an earlier effective date, he has argued 
that the September 1993 rating decision was erroneous by 
assigning only a 10 percent rating for this condition.  See 
July 2003 notice of disagreement (NOD) ("The evidence 
clearly shows the 10% evaluation effective April 24, 1992 was 
wrong when weighed against the condition and the 
evidence.").  A claim of clear and unmistakable error (CUE) 
is related to a claim for an earlier effective date, and both 
issues are, therefore, before the Board.  See Crippen v. 
Brown, 9 Vet. App. 413, 420 (1996) (appellant reasonably 
raised claim for CUE with the requisite specificity because 
he argued for an earlier effective date asserting that 
evidence compelling a grant of service connection was of 
record at the time of the prior final rating decisions), 
citing Dinsay v. Brown, 9 Vet. App. 79, 87-88 (1996) (claim 
for an earlier effective date was claim of CUE in final RO 
decision disallowing claim); Flash v. Brown, 8 Vet. App. 332, 
340 (1995) (to be awarded earlier effective date, veteran 
must show CUE in RO decision disallowing higher rating).  
Accordingly, the issue on appeal has been rephrased as shown 
above.  

Third, the June 2003 rating decision denied petitions to 
reopen the claims for service connection for right shoulder 
disorder and right carpal tunnel syndrome.  In the July 2003 
NOD, the veteran stated that in addition to arguing that new 
and material evidence had been submitted to reopen these 
claims, he was also arguing the original denial of these 
claims in 1993 was "wrong."  The claim for CUE is 
inextricably intertwined with the new and material claims on 
appeal, i.e., if the former were granted, the latter would be 
moot.  Accordingly, the issues on appeal have been 
recharacterized as shown.  

Finally, the June 2003 rating decision also denied service 
connection for headaches as secondary to the right shoulder 
condition.  Although not entirely clear from the substantive 
appeal, it appears the veteran wishes to pursue all claims 
connected with the right shoulder.

All the above referenced issues are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.

There are also several issues not on appeal.  The June 2003 
rating decision denied claims for disabilities secondary to 
"vaccination," to include fatigue, aching joints, and skin 
rash.  Although the veteran's NOD encompassed this issue, he 
submitted a statement in July 2003 that he was withdrawing 
from his appeal that part that covered his service-connected 
vaccination claim.  When he submitted his substantive appeal 
in January 2004, he continued to discuss effective date 
issues and the back, right shoulder, and carpal tunnel 
claims, but did not present any further argument on any claim 
concerning residuals of a vaccination.  It is clear, 
therefore, from the July 2003 statement in conjunction with 
the January 2004 appeal that the veteran intended to withdraw 
these claims.  Therefore, the Board no longer has 
jurisdiction over this issues.

Finally, the veteran has raised the issue of compensation for 
his surgical scar associated with his laminectomy.  This 
matter is REFERRED to the RO for appropriate action.


REMAND

On review of the file, the Board must remand all of the 
veteran's claims.  

Compliance with the Veterans Claims Assistance Act (VCAA)

A review of the claims file reveals that the veteran has not 
been properly notified of the provisions of the VCAA on many 
of these claims.  Although a letter was sent to him in 
November 2002, it contained no discussion of the evidence 
needed to substantiate increased rating or secondary service 
connection claims.  The November 2002 letter addressed the 
evidence needed to reopen his previously denied claims for 
his right shoulder and his right median nerve paralysis, 
claimed as carpal tunnel syndrome.  The letter informed the 
veteran that new and material evidence was required to reopen 
the claims.  The letter did not inform the veteran of the 
grounds for the prior denials, as required by Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  The Board must remand 
these claims for VCAA compliant notice.

Residuals of Low Back Injury Claims

Earlier Effective Date

In filing the initial claim for an earlier effective date 
prior to September 2002, the veteran raised the issue of 
whether there was clear and unmistakable error (CUE) in the 
September 1993 RO decision that granted service connection 
for residuals of low back injury, status post laminectomy and 
assigned a 50 percent rating effective April 24, 1992.

A CUE claim must be based on the record and law that existed 
at the time of the prior adjudication in question, and the 
VCAA is not applicable.  See Livesay v. Principi, 15 Vet. 
App. 165, 179 (2001) (en banc).  The notice requirements of 
the VCAA do not apply in the context of an earlier effective 
date claim related to a final decision.  See Rudd v. 
Nicholson, 20 Vet.App. 296 (2006).  The RO may proceed to 
address the CUE claims without further notice.  

Here, the RO has not yet adjudicated the recently raised CUE 
issue. The Board finds that the veteran's claim for an 
increased rating for residuals of low back injury, status 
post laminectomy prior to September 3, 2002, and his claim 
with regard to CUE in the September 1993 rating decision are 
inextricably intertwined, since the CUE claim involves how 
the service-connected disorder is rated prior to September 3, 
2002.  See Dinsay, supra.  Therefore the issue of entitlement 
to an earlier effective date for the increased rating for 
residuals of low back injury, status post laminectomy, must 
be held in abeyance and remanded to the RO to be addressed 
after initial adjudication of the CUE claim.  See Harris, 
supra.



Higher Rating

Because the claim for an increased rating for the veteran's 
back disability is being remanded for VCAA compliance, the 
Board must order additional development to ensure the 
completeness of the record.  The veteran seeks treatment 
regularly from the Detroit VA Medical Center (VAMC) for his 
back disability.  The last treatment records on file were 
generated on June 19, 2003.  The RO should obtain up to date 
treatment records.  The Board also notes that the veteran's 
last evaluation of his back disability was in October 2003.  
Another evaluation should be performed to ensure that the 
evidence of the disability is as complete and current as 
possible.  

Right Shoulder and Carpal Tunnel Claims

The veteran has raised a claim of CUE in the September 1993 
rating decision that initially denied these claims.  Although 
the RO adjudicated whether the veteran had submitted new and 
material evidence to reopen these claims, the claim of clear 
and unmistakable error has not been addressed.  This issue, 
if resolved favorably, could have a significant effect on the 
issues on appeal.  See Parker v. Brown, 7 Vet. App. 116 
(1994).  In other words, if the RO were to conclude that 
there was CUE in the September 1993 rating decision, then the 
veteran would not need to submit new and material evidence to 
reopen these claims.  Therefore, the CUE issue must be 
resolved before the Board can decide whether these claims 
should be reopened.

Furthermore, the Board notes that the service medical records 
in the file are copies, not originals.  The veteran has 
identified a treatment note from April 28, 1986, which is 
continued from another page which does not appear in the 
records on file.  The veteran argues that this shows that the 
record is incomplete.  The Board agrees.  The RO should 
attempt to acquire the original service medical records.  The 
Board also notes that, should the original service medical 
records be found and associated with the file, new and 
material evidence will not be required to reopen the 
veteran's claims for service connection for either his right 
shoulder or carpal tunnel disabilities.38 C.F.R. § 3.156(c).

Accordingly, the case is REMANDED for the following action:

1.  The RO should adjudicate the issue of 
CUE in the September 1993 rating action 
that granted service connection for 
residuals of low back injury, status post 
laminectomy and assigned a 10 percent 
rating effective from April 24, 1992 and 
denied claims of service connection for 
right median nerve paralysis, to include 
carpal tunnel syndrome, and tendonitis and 
separation of the right shoulder.  

2.  Provide to the veteran all 
notification action required by the VCAA 
with respect to the increased rating for 
residuals of low back injury, secondary 
service connection for headaches and, if 
necessary, new and material evidence to 
reopen the right shoulder and carpal 
tunnel claims (that is - if CUE has not 
been found pursuant to action taken 
above).  The notice should also inform the 
veteran that he should provide VA with 
copies of any evidence relevant to these 
claims that he has in his possession.  Any 
notice given, or action taken thereafter, 
must comply with current, controlling 
legal guidance, including Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

3.  The RO should request the veteran's 
original service medical records from the 
appropriate agency.  All efforts should be 
made to obtain the original records until 
it is futile all available records have 
been associated with the claims file.

4.  The RO should obtain the veteran's 
outpatient treatment records from the 
Detroit VAMC from June 2003 to the 
present.  

5.  After the recent VA treatment records 
are obtained, to the extent available, 
schedule the veteran for VA examination to 
determine the manifestations and severity 
of his service-connected residuals of low 
back injury, status post laminectomy.  

All necessary tests and studies deemed 
necessary should be accomplished, but 
should include complete range of motion 
findings.  The presence and extent of any 
functional loss due to painful motion, 
weakened movement, excess fatigability, 
and/or incoordination should also be 
addressed.  All findings and conclusions 
should be reported in detail.

6.  Then, the RO should readjudicate the 
remaining claims.  If the benefits sought 
are not granted, the veteran and his 
representative should be furnished a SSOC 
and afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



